Title: To James Madison from David Lennox, 6 February 1817
From: Lennox, David
To: Madison, James



February 6, 1817

Estimate of half PayAdmitting that at the close of the War (1783) there were two Thousand Officers, entitled by the Resolves of Congress, to half pay for life, and that in the Year 1817, after a lapse of thirty four Years there was One Tenth of the number living, And an Average of the Amount due to each was made according to the pay of Captain.
The Amount would stand as follows, viz:
Half pay to two hundred Officers, according to the Average grade, from the Year 1783 to 1817, 34 Years at $240. each per Annum$1,632,000Deduct the whole or nominal Amount of the Commutation Certificate being five Years full pay to 200 Officers at the Average of $480. Pr. Annum}480,000$1,152,000
Leaves One Million, one hundred and fifty two thousand Dollars due, in the Year 1817, to the surviving Officers of the revolutionary Army, for Arrearages of half pay, according to the Resolves of Congress.
The half pay of 48000 Dollars to 200 Officers must annually decrease in a great Ratio, as the youngest surviving Officer is nearly sixty Years of Age, and the great Majority of them far beyond that Term.
No estimate without the Aid of Official Documents can be exact, but the preceding is presumed to be as nearly so as unofficial data could supply, and is supposed rather to exceed than fall short of the full Amount.
